Order entered September 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00615-CV

                          DASPIT LAW FIRM, PLLC, Appellant

                                             V.

          ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC
                    D/B/A AVANT LAW FIRM, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-01463-C

                                         ORDER
       Appellant’s brief in this accelerated appeal has not been filed pending the filing of a

requested supplemental clerk’s record. The supplemental clerk’s record has now been filed.

Accordingly, we ORDER appellant’s brief be filed no later than October 14, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE